Citation Nr: 0005054	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than June 10, 1991, 
for an award of a 100 percent evaluation for paranoid 
schizophrenia.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to June 
1977.

The veteran was granted service connection for schizophrenia 
by a March 1978 rating decision.  At that time, a 30 percent 
rating was assigned, effective June 29, 1977.  The disability 
rating was subsequently increased to 50 percent by an August 
1983 rating decision, effective January 16, 1981.  
Thereafter, the veteran's claim for a disability rating in 
excess of 50 percent was denied by the Board of Veterans' 
Appeals (Board) in June 1987, September 1989, and April 1991.  
A 100 percent disability rating was granted by a December 
1992 rating decision.  An effective date of June 10, 1991, 
was subsequently assigned by a January 1993 rating decision 
in accordance with the date of the veteran's reopened claim 
for an increased evaluation.  In an April 1996 decision, the 
Board denied the veteran's claim of entitlement to an 
effective date earlier than June 10, 1991, for an award of a 
100 percent evaluation for paranoid schizophrenia.  

Following the April 1996 Board decision, the veteran filed a 
Motion for Reconsideration later that same month alleging 
clear and unmistakable error (CUE).  This Motion was denied 
in July 1996.  The Board hereby informs the veteran that 
since that time, regulations have been adopted for revision 
of prior Board decisions based upon CUE.  These provisions 
are codified at 38 C.F.R. §§ 20.1400 to 20.1411.

This matter is before the Board on appeal from a December 
1996 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
denied the issue on appeal.

It is noted that the veteran appointed The American Legion to 
be his accredited representative in the instant case.  
However, by correspondence dated in September 1999 this 
Organization informed the RO that it had erroneously accepted 
the veteran's Power of Attorney, and withdrew as the 
veteran's accredited representative.  By a letter dated in 
December 1999, the veteran was advised of this fact and 
invited to select another representative.  In December 1999 
the veteran selected the Veterans of Foreign Wars of the 
United States (VFW) as his representative.  By letter dated 
January 4, 2000, the veteran was informed that VFW was unable 
to represent him in his appeal.  He was invited to select 
another representative and informed that review of his appeal 
would be suspended for 30 days.  He was also informed that if 
he did not respond within that time the Board would assume 
that he did not desire representation.  The veteran did not 
respond within 30 days of the January 2000 letter.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to an effective date 
earlier than June 10, 1991, for an award of a 100 percent 
evaluation for paranoid schizophrenia was previously denied 
by the Board in an April 1996 decision.

2.  The veteran's motion for reconsideration of the Board's 
April 1996 decision was denied and there is no indication 
that the veteran appealed the Board's April 1996 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").


CONCLUSION OF LAW

The veteran has no legal entitlement to an effective date 
earlier than June 10, 1991, for an award of a 100 percent 
evaluation for paranoid schizophrenia.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999); Lapier v. 
Brown, 5 Vet. App. 215 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  As noted above, the veteran was granted service 
connection for schizophrenia by a March 1978 rating decision.  
At that time, a 30 percent rating was assigned, effective 
June 29, 1977.  The disability rating was subsequently 
increased to 50 percent by an August 1983 rating decision, 
effective January 16, 1981.  Thereafter, the veteran's claim 
for a disability rating in excess of 50 percent was denied by 
the Board in June 1987, September 1989, and April 1991.  A 
100 percent disability rating was granted by a December 1992 
rating decision.  An effective date of June 10, 1991, was 
subsequently assigned by a January 1993 rating decision in 
accordance with the date of the veteran's reopened claim for 
an increased evaluation.  

In an April 1996 decision, the Board denied the veteran's 
claim of entitlement to an effective date earlier than June 
10, 1991, for an award of a 100 percent evaluation for 
paranoid schizophrenia.  The veteran filed a Motion for 
Reconsideration of the Board's decision later in April 1996.  
This Motion was denied in July 1996.  

The veteran was informed of his right to appeal the April 
1996 Board decision to the Court.  There is no indication 
that the veteran ever filed an appeal with the Court.  Thus, 
the Board's decision became final.  38 U.S.C.A. §§ 7103, 
7104, 7252 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 
(1999).

In September 1996, the RO received a statement from a VA 
physician who reported that he had been treating the veteran 
since 1992 in the Mental Health Clinic.  This physician 
opined that that the 100 percent evaluation should cover the 
full period since the veteran's medical discharge in 1977.  
Also in support of his claim, the veteran submitted copies of 
VA hospitalization that occurred from June to August 1978, 
and July to August 1984.  It is noted that these records were 
on file at the time of the June 1987 Board decision denying a 
disability rating in excess of 50 percent for the veteran's 
paranoid schizophrenia.  The veteran also submitted an August 
1982 psychosocial assessment.  In a December 1996 rating 
decision, the RO denied an effective date earlier than June 
10, 1991, for an award of a 100 percent evaluation for 
paranoid schizophrenia.

The Board notes that, in general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (1999).  For an increase in disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

However, the Board notes that in Lapier v. Brown, 5 Vet. App. 
215 (1993), the Court stated:

The sole issue on appeal is whether the 
veteran is entitled to an earlier 
effective date for a 100% rating for 
schizophrenia.  This claim was denied by 
a prior final BVA decision in March 1989.  
Although the Secretary is required under 
38 U.S.C.A. § 5108 (West 1991) to reopen 
claims that the BVA has previously and 
finally denied when "new and material 
evidence" is presented, in this case such 
a reopening could not result in an ear-
lier effective date because an award 
granted on a reopened claim may not be 
made effective prior to the date of 
receipt of the reopened claim.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1992).  Mr. Lapier 
reopened his claim in September 1984, and 
his 100% rating was granted effective 
from that time.

Lapier at 216-217.

Applying the Court's holding in Lapier to the instant case, 
the Board finds that the April 1996 Board decision denying an 
effective date earlier than June 10, 1991, is final.  
Therefore, the veteran has no legal basis for an earlier 
effective date absent a claim of CUE.  The issue of CUE is 
not before the Board at this time.  Consequently, the Board 
finds that, as a matter of law, the veteran is not entitled 
to an effective date earlier than June 10, 1991, for an award 
of a 100 percent evaluation for paranoid schizophrenia.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board should be 
terminated because of absence of legal merit or the lack of 
entitlement under the law.  As the law is dispositive of the 
instant case, the benefit of the doubt rule is not for 
application.

The Board acknowledges that it is deciding the present appeal 
on a different legal basis than that provided by the RO.  
However, the Board finds that as the law and not the evidence 
is dispositive of the instant case, the veteran is not 
prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) and Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

Entitlement to an effective date earlier than June 10, 1991, 
for an award of a 100 percent evaluation for paranoid 
schizophrenia is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

